Citation Nr: 1002895	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 through 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision, in 
which the RO, in pertinent part, denied service connection 
for PTSD.  

In September 2009, the Veteran appeared and offered 
testimony, during a videoconference hearing, before the 
undersigned at the RO.  At that time, the Board agreed to 
hold the record open for an additional 60 days for the 
submission of additional evidence regarding the Veteran's 
reported in-service stressor(s).  However, no additional 
evidence was received.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, but rather, should be 
construed as a claim for a psychiatric disorder generally.  
Here, the Veteran has been diagnosed with PTSD, depression, 
anxiety, and dysthymia.  In light of the Clemons decision, 
the Board has characterized the appeal as fashioned above.  

The Board observes that the Veteran's appeal also initially 
included the issue of entitlement to a total disability 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU).  During her September 
2009 Board hearing, the Veteran indicated that she wished to 
withdraw her appeal with regard to the issue of entitlement 
to a TDIU.  See 38 C.F.R. § 20.204 (2009).  Thus, the sole 
issue remaining on appeal is the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on her part, is required.


REMAND

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Establishment of service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (2009).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the provisions of 38 C.F.R. § 3.304(f)(3), if a PTSD 
claim is based upon an in-service personal assault, evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2009). 

In this case, the Veteran has maintained through her personal 
statements submitted in August 2005 and August 2007, and 
through her September 2009 hearing testimony, that during 
service she was subjected to domestic abuse by her former 
spouse.  In particular, the Veteran related a May 1984 
assault by her former spouse which required her to seek 
emergency room (ER) treatment.  According to the Veteran, she 
was accompanied to the ER by her former spouse, who related 
to medical personnel that the Veteran had been injured while 
playing basketball.  Indeed, a May 1984 service treatment 
record confirms that the Veteran, accompanied by her former 
spouse, was treated for head injuries and scratches on the 
back of her neck following a basketball injury, as reported 
by the Veteran's former spouse.

Although the Veteran has related that the May 1984 incident 
of domestic abuse was reported to authorities at Camp Casey, 
Korea, where she was stationed, there is no evidence of a 
police report or other documentation relating to any 
investigation of the claimed incident.  The Veteran has 
further related that her former spouse received a court-
martial and was reduced in rank from E-5 to E-1.  Similarly, 
there is no evidence in the claims file relating to any 
court-martial proceedings against the Veteran's former 
spouse.

The Board acknowledges prior efforts made by the RO to 
corroborate the May 1984 incident.  In April 2006, the RO 
undertook efforts to obtain the personnel records of the 
Veteran's former spouse via the Joint Services Records 
Research Center (JSRRC).  In making its request, the RO 
provided information which included the name of the Veteran's 
former spouse, the date of the reported incident of domestic 
abuse, the Veteran's unit designation at the time of the 
reported incident, and the Veteran's MOS.  A January 2007 
response from the JSRCC reflects that efforts in this regard 
were unsuccessful.  In October 2007, the RO contacted the 
Veteran to request additional information regarding the May 
1984 incident.  The following month, the Veteran provided 
additional recent treatment records, but did not provide any 
additional information pertaining to the May 1984 incident or 
her former spouse's arrest and court-martial.  At her 
September 2009 hearing, the Veteran was unable to provide any 
additional evidence which might assist VA in corroborating 
the May 1984 incident, including her former spouse's date of 
birth, social security number, or serial number.  Although, 
as previously noted, the appellate record was held open for 
an additional 60 days for the purpose of obtaining such 
information, no such additional evidence was received.

Nonetheless, in its review of the claims file, the Board 
notes that the Veteran reported in her initial June 2005 VA 
Form 21-526 that she was divorced.  Accordingly, the VA 
should send a letter to the Veteran and request a copy of the 
divorce decree.  The letter should remind the Veteran that 
VA's duty to assist is not a "one-way street," and that a 
claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the event that 
she is unable to produce a divorce decree, the Veteran should 
alternatively be requested to provide the date of her divorce 
and the state in which her divorce was finalized.  She should 
also be requested to provide a signed VA Form 21-4142 
authorizing the release of records of her divorce proceedings 
from the appropriate tribunal or civil authority.

Additionally, the Board notes that a DD Form 1966/3 contained 
in the Veteran's personnel file sets forth the date of birth 
of the Veteran's former spouse.  Based upon this information, 
and any new information which may be obtained through 
documents relating to the Veteran's divorce, the VA should 
make a request for the Official Military Personnel File 
(OMPF) and court-martial records for the Veteran's former 
spouse through the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, the Department of the Army, or any 
other appropriate depository.

An examination is necessary where the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the records 
indicate that the disability or signs and symptoms of a 
disability may be associated with active duty service, and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, a VA examination was performed in June 2006 to 
assess the nature and etiology of the Veteran's PTSD.  As 
stated previously, the Court's decision in Clemons compels VA 
to consider all psychiatric disorders.  Post-service VA and 
private treatment records presently in the claims file 
reflect that the Veteran has been variously diagnosed with 
PTSD, depression, anxiety, and dysthymia.  Under the 
circumstances, a new psychiatric examination is necessary to 
clarify the Veteran's diagnosis, and to determine whether the 
Veteran has PTSD related to her reported in-service 
stressor(s), or whether any other diagnosed psychiatric 
disorder other than PTSD had its onset in service or is 
related to an in-service injury or disease.  An examination 
is also required to determine whether the record demonstrates 
behavioral changes indicative of domestic violence/assault in 
service.

Prior to examination, outstanding VA medical records should 
be obtained.  In this regard, the Board notes that the record 
contains medical records from the Hampton, VA Medical Center 
(VAMC) up to October 10, 2007, from the Salisbury VAMC up to 
April 12 2007, and from the Durham VAMC up to February 27, 
2006.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a 
remand is necessary to obtain outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment 
records and evaluations pertaining to the 
Veteran from the Hampton VAMC since 
October 10, 2007, from the Salisbury VAMC 
since April 12 2007, and from the Durham 
VAMC since February 27, 2006.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  Send a letter to the Veteran and her 
representative informing them about the 
information and evidence that is 
necessary to substantiate her claim for 
service connection for an acquired 
psychiatric disorder, and the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

Specifically request that the Veteran 
provide a copy of her divorce decree from 
her former spouse.  Advise the Veteran 
that, in the event that she is unable to 
provide a copy of her divorce decree, she 
should provide the date of her divorce 
and the city and state in which her 
divorce decree was finalized and issued.  
Provide and request that the Veteran sign 
a VA Form 21-4142 authorizing the release 
of a copy of her divorce decree from her 
former spouse and any other documents 
pertaining to her divorce proceedings.  
Also request that the Veteran identify 
the unit to which the Veteran's former 
spouse was assigned in May 1984.

3.  In the absence of the Veteran 
providing a copy of her divorce decree 
from her former spouse, after securing a 
signed release form, attempt to obtain a 
copy of her divorce decree from her 
former spouse and any other documents 
pertaining to her divorce proceedings.  
All records and responses should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Contact the NPRC, in St. Louis, 
Missouri, and obtain a copy of the 
Veteran's former spouse's Official 
Military Personnel File (OMPF), including 
all records of his assignments, 
disciplinary actions, police reports, and 
any court-martial records.  If efforts to 
obtain the Veteran's former spouse's OMPF 
are unsuccessful through the NPRC, 
request such records from the Department 
of the Army, the JSRRC and/or other 
appropriate depository.  The VA should 
provide the service department, the JSRRC 
or other depository with the appropriate 
information, as needed, showing the name 
and date of birth of the Veteran's former 
spouse, the unit to which the Veteran's 
former spouse was assigned in May 1984, 
and copies of the Veteran's statements 
pertaining to her former spouse and the 
time they were stationed at Camp Casey, 
Korea.  Associate all documents obtained 
with the claims file.  All efforts to 
obtain these records, and the responses 
received, must be documented in the 
claims file, and must continue until it 
is reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The claims file and a copy of 
this remand should be forwarded to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.
 
After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify all 
current psychiatric disorder(s).  With 
respect to each psychiatric diagnosis, 
the VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any psychiatric disorder was 
incurred in or is otherwise related to 
the Veteran's military service.  

The examiner should express an opinion as 
to whether it is as likely as not that 
the record indicates behavioral changes 
consistent with the alleged in-service 
domestic violence/assault.  If she/he is 
unable to state such an opinion without 
resort to speculation, the examiner 
should so indicate.  If PTSD is 
diagnosed, the examiner should provide an 
opinion as to the stressor(s) supporting 
the diagnosis.  It should be specifically 
stated whether it is as likely as not 
that the claimed in-service domestic 
violence/assault led to or aggravated any 
current diagnosis of PTSD.  The 
examiner's opinion should address the 
symptoms, findings, and diagnoses found 
in the Veteran's private treatment 
records, VA treatment records, the June 
2006 VA examination, the lay statements 
of August 2005 and August 2007, and the 
September 2009 hearing testimony.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed report.

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection for psychiatric 
disorder, including PTSD.  If any 
determination remains adverse to the 
Veteran, she and her representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


